Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 18, 2015

The Court of Appeals hereby passes the following order:

A16A0457. D & N ELECTRIC, INC. v. MATTHEW G. ARMSTRONG et al.

      On July 20, 2015, the trial court denied plaintiff D & N Electric, Inc.
(“D & N”)’s motion for a preliminary injunction in this civil action. D & N then filed
a motion for reconsideration, which the trial court denied on August 14, 2015. The
court’s August 14 order also disposed of several discovery-related requests by each
party. On September 14, 2015, D & N filed a notice of appeal from the trial court’s
August 14 order. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
The filing of a motion for reconsideration does not extend the time for filing a notice
of appeal, and the denial of a motion for reconsideration is not itself a directly
appealable order. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here, D & N filed
its notice of appeal 56 days after entry of the court order denying a preliminary
injunction, and the denial of D & N’s motion for reconsideration of that order is not
directly appealable.1

      1
         A trial court order refusing an application for an interlocutory injunction is
directly appealable under OCGA § 5-6-34 (a) (4). This case does not fall within the
Supreme Court’s equity jurisdiction, as the trial court denied a preliminary injunction
on the ground that D & N was unlikely to succeed on the merits of various underlying
legal claims. See Redfearn v. Huntcliff Homes Assn., 271 Ga. 745, 747 (2) (524 SE2d
      To the extent that D & N seeks to appeal the disposition of the discovery-
related requests addressed in the trial court’s August 14 order, D & N was required
to use the interlocutory appeal procedures, including obtaining a certificate of
immediate review from the trial court, because this case remains pending in the trial
court. See OCGA § 5-6-34 (b); Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
      For the above reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




464) (1999) (“[W]hether an action is an equity case for the purpose of determining
jurisdiction on appeal depends upon the issue raised on appeal, not upon how the case
is styled nor upon the kinds of relief which may be sought by the complaint . . . .”
(punctuation omitted)); see also Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (2).